Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that he was denied due process of law, in violation of his rights under the Fourteenth Amendment of the Constitution of the United States, by virtue of the use by the police of an undercover agent who was an admitted narcotics addict with a record of six previous convictions. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 15 N Y 2d 555.]